Beck, P. J.
(After stating the foregoing facts.) Under the law, a tax in addition to that levied by the county, not to exceed five mills, is made permissible in school districts, on a two-thirds vote of those voting in an election called for the purpose of determining whether such tax shall be levied. - Smith v. Tolbert, 160 Ga. 268 (127 S. E. 868). At an election held in the Poplar Springs district prior to its consolidation with the two Evergreen districts the additional tax had been authorized in the first-named district, but no election to determine whether such tax should be levied in the two Evergreen school districts had been held, as provided by law. In the statement of facts agreed upon by the parties it is stated that “Old Evergreen and New Evergreen school districts were, by the board of education of Laurens County, consolidated and annexed to Poplar Springs school district; that Poplar Springs school district was, before the annexation of Old and New Evergreen school districts, a local school district; an election had been held authorizing the levy for local tax in Poplar Springs district prior to the annexation of Old and New Evergreen districts.” While the language used in this agreed statement of facts states in substance that the Evergreen districts were annexed to the Poplar Springs district, we are of the opinion that this was a consolidation of the three districts, that it was not a mere addition of territory taken from the Evergreen districts to the Poplar Springs district, though the new district retained the name of Poplar Springs. If, in fact and under the law, Poplar *146Springs district as it then existed had been enlarged by the addition of a part of the two Evergreen districts, the new territory would become a part of the Poplar Springs district without destroying the entity of the latter district as it then existed. But we are of the opinion that when two or more districts are consolidated into one district, a new entity is created. In 8 Park’s Code Supp. § 1437 (q), it is provided, that, “Whenever in the opinion of the county board of education the best interests of the school demand, the board of education shall have the right to consolidate two or more districts or parts of districts, or to add any part of one district to any other district, or to change the line or lines of any district at any time, when in'their judgment the best interests of the schools require such change.” Provision is made in this section for the addition of any part of one' district to any other district. But when two districts are joined together, it is a consolidation of the districts; and where there is consolidation of two districts, the districts as they existed before cease. The actual union of the Evergreen districts and the Poplar Springs district was not merely an addition of the territory in the Evergreen districts to the Poplar Springs district, but it was a consolidation of the three districts. Why should the status of one of these districts, with reference to the question of taxation, be applied to the new consolidated district rather than the status of the other two districts? Counsel for defendants in their argument before the court contend that “The Poplar Springs school district is the same district that existed prior to the annexation, and when the two districts were annexed it did not form or constitute a new district already existing; and therefore the contention of the defendant that the same law governing the Poplar Springs school district governs the district as it is now constituted; and if the Poplar Springs school district had a right to tax the property located therein for the support and maintenance of its schools, it did not lose that right to tax -property located in annexed territory because of the annexation, nor was it necessary to call in any district in which one had already been held and the tax proposition voted upon. No election could he held in the two Evergreen school districts, because they do not now . exist. Therefore, if .property located in the two districts is not subject to taxes now, it never will be, because there could never be an election held to *147determine that question. There could be none held in the Old Poplar Springs school district, because it has already- been held. There could be none held in the new territory annexed, because that district does not now exist. It was abolished and was done away with. It went out of existence when it was annexed to and became a part of Poplar Springs school district.” It will be observed that in this argument counsel assert, “No election could, be held in the two Evergreen school districts, because they do not now exist.” But if this joining of the three districts was a consolidation, does the Old Poplar Springs district exist? That a new district made up of the three districts came' into existence upon the consolidation is indicated by that part of § 1437 (o) ‘ of 8 Park’s Code Supp., where it is said, that, “Whenever two or more schools are consolidated as hereinafter provided, the county superintendent shall call an election of trustees for said consolidated schools from the district or districts concerned.” It may be that Old Poplar Springs district had a much larger number of patrons than either of the Evergreen districts, or than both of the Evergreen districts combined; but this did not cause the two Evergreen districts to be absorbed into the Poplar Springs district any more than it caused the last named district to be absorbed into the other two districts. The question is not free from difficulty. Strong arguments are made both ways; brit if they were equally balanced in force, we must be inclined to the conclusion that we have announced, by a consideration of the principle that “Statutes levying duties or taxes upon subjects or citizens are to be construed most strongly against the government and in favor of the citizens, and their provisions are not to be extended, by implication, beyond the clear import of the language used.” Standard Oil Co. v. Swanson, 121 Ga. 414 (49 S. E. 262).
Our attention is called to the eases of Cash v. Douglasville, 94 Ga. 557 (20 S. E. 438), Toney v. Macon, 119 Ga. 85 (46 S. E. 80), White v. Atlanta, 134 Ga. 532 (68 S. E. 103), and White v. Forsyth, 138 Ga. 754 (76 S. E. 58). In the first of these cases it was ruled: “In chartering a town or amending its charter, the legislature may give such extent and boundaries to the incorporated territory as it may choose, and all the inhabitants and their property within the corporate limits so fixed áre alike subject to taxation to raise municipal revenue for all legitimáte purposes, with*148out respect to the time when some of the liabilities arose to which the revenue is to be applied. Thus, binding debts of the corporation contracted before the limits were extended, unless otherwise provided in the new or amended charter, are chargeable upon the territory added, as well as upon that comprehended by the boundaries before they were altered and extended.” And this ruling is followed in the other eases cited. We do not think, however, that the principle is identical, as counsel for defendants in error contends. In those eases the municipality undoubtedly continued to exist as it was before; the entity was not changed; it was merely an addition of territory to the municipality. If in the present case a part of another school district had been added to the Poplar Springs district, this ruling might be applicable. In the case of Fordham v. Sikes, 141 Ga. 469 (81 S. E. 208), it was said: “Where, in accordance with the provision of the constitution (art. 8, sec. 4, par. 1), an election had been held in a county to determine the question of levying a tax for school purposes, which resulted in favor of such tax, and it had been levied accordingly for several years, and where, by constitutional amendment, a new county was created from a part of the territory of the old one, this did not authorize the authorities in the new county to levy a tax for school purposes without a submission of the question to the voters thereof.” We do not insist that the facts involved in the case last referred to are completely analogous to the situation presented by this record, but it is more nearly analogous to the present case than the facts set forth in Cash v. Douglasville, supra, and the other cases referred to which followed that case. The territory embraced in the County of Wheeler was taken entirely from the territory of Montgomery County, and in the latter county an election had been held to determine the question of levying a tax for school purposes, and this election resulted in favor of such tax, and this law was applicable, consequently, in all the territory of the new County of Wheeler, which was cut off from Montgomery County subsequently to the election authorizing the tax. But when Wheeler County was created it became a new county; and it was held that the authorities of the new county could not levy a tax for school purposes without a submission of the question to the voters thereof. We have therefore concluded that the court erred in refusing an injunction.

Judgment reversed.


All the Justices concur.